Title: To George Washington from William Stephens Smith, 12 May 1789
From: Smith, William Stephens
To: Washington, George



Sir
New York May 12th 1789.

I flatter myself you will put a proper Construction upon my silence hitherto, and rather attribute it to a real diffidence which my mind is impressed with relative to the subject upon which I am now about to address you, than to any want of respect or the least disposition to attempt the attainment of an appointment under the present Government, thro any other medium than your influence & disposition to serve me, as far as it may be Consistent with the good of your Country, & the dignity & honor of that Government in which you occupy so splendid a Station. It certainly would be Superfluous in me to state any pretentions to one so intimately acquainted with my Conduct from the Year 1776 to the present period, as you are, upon that knowledge I freely rest my future hope of employment; confiding in the Integrity of the Character I have the honor to address. I shall conceive myself complimented by any appointment either at home or abroad, which you may think proper to Confer upon me, being fully convinced that if I am honoured with any, it will be in that line where (it will be supposed) my abilities are best Calculated to serve my Country, & that my private advantage if taken at all into Consideration, will occupy but a secondary Station. The frequent marks of attention with which I was honoured during the War, and the Various Stations in which I have been employed particularly by You Sir, will I hope excuse the Liberty I now take, in offering myself as a Candidate for public employment, & also for my inclosing a Copy of a letter from the Secretary of foreign Affairs, with which I was honoured after my return from Europe, & particularly from the Court of Lisbon where I was ordered by Congress in the year 1787 as it contains the approbation of that honorable Body of my behaviour in Europe, it may afford some information which (as it was not very brilliant) may not reach you in any other way. With the most Perfect & Sincere Respect I have the Honor to be Sir Your Most Obliged & Most Obedient Servant

W.S. Smith

